Case 19-51146-LSS Doc27 Filed 12/01/20 Page 1 of 17

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

Tn re: Chapter J1
OLD BBP, INC., et al., Case No. 19-12502 (LSS)
Debtors, Jointly Administered
TRENT JASON,
Plaintiff,
v. Adv. Pro. No. 19-51146 (LSS)
BUMBLE BEE FOODS, LLC, Re: Dkt. No. 12
Defendant.
MEMORANDUM OPINION

 

This is the Court's ruling on the Motion to Dismiss! the complaint filed in this
adversary proceeding.
Background

Bumble Bee Foods, L.L.C. (“Defendant”) and four affiliated entities (“Debtors”)
filed voluntary bankruptcy proceedings on November 21, 2019.2 At the time they filed their
bankruptcy cases, Debtors together with certain non-debtor affiliates comprised one of
North America’s largest branded shelf-stable seafood providers. That same day, Debtors

filed a motion to: (1) establish bidding procedures for the sale of substantially all of their

 

t Def.’s Mot. to Dismiss Compl. (“Motion to Dismiss”), Adv. Pro. D.I. 12. References to “D.I. __”
are to the main bankruptcy case. References to “Adv. Pro. D.L__” are to the captioned adversary

proceeding.
? The Debtors are: Bumble Bee Parent, Inc., Bumble Bee Holdings, Inc., Bumble Bee Foods, LLC,

Anova Food, LLC and Bumble Bee Capital Corp.

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 2 of 17

assets (the “Sale”), (ii) establish FCF Co., Lid (“FCF”) as the stalking horse bidder for a
purchase price of up to $930.6 million and (ii) to sell substantially all of their assets to FCF
or another entity presenting a higher and better bid.’ Pursuant to an Order entered
December 19, 2019, the Court approved bid procedures and established a schedule
culminating in a sale hearing (“Sale Hearing”).4 The Court approved the Sale to FCF at the
Sale Hearing held on January 23, 2020. An order approving the Sale was entered on
January 24, 2020° and the Sale closed on January 31, 2020.° The Sale Order was not

appealed.

 

3 Debtors’ Mot. for Entry of Orders (1) (A) Approving Bidding Procedures for the Sale of All or
Substantially All of the Debtors’ Assets, (B) Authorizing and Approving Entry Into the Stalking
Horse APA, (C) Approving the Designation of the Stalking Horse Bidder, (D) Approving Bid
Protections, (E) Scheduling a Sale Hr’g and Obj. Deadlines With Respect to the Sale, (I) Scheduling
An Auction, (G) Approving The Form And Manner Of Notice of the Sale H1’g and Auction, (H)
Approving Contract Assumption and Assignment Procedures, and (1) Granting Related Relief} and
(Il) (A) Approving the Stalking Horse Agreement; (B) Approving the Sale to the Stalking Horse
Bidder (or Backup Bidder) of Substantially All of the Purchased Assets of the Debtors, Pursuant to
Section 363 of the Bankruptcy Code Free and. Clear of All Liens, Claims, Interests, and
Encumbrances; (C) Approving the Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases Pursuant to Section 365 of the Bankruptcy Code, (D) Authorizing the Debtors to
Consummate Transactions Related Thereto, and (E) Granting Related Relief (“Sale Motion”), D.I.
31.

4 Order (A) Approving Bidding Procedures for the Sale of All or Substantially All of the Debtors’
Assets, (B} Authorizing and Approving Entry Into the Stalking Horse APA, (C) Approving the
Designation of the Stalking Horse Bidder, (D) Approving Bid Protections, (E) Scheduling a Sale
Hr’g and Obj. Deadlines With Respect to the Sale, (F) Scheduling An Auction, (G) Approving The
Form And Manner Of Notice of the Sale Hr’g and Auction, (H) Approving Contract Assumption
and Assignment Procedures, and (I) Granting Related Relief, D.I. 171.

5 Order (A) Approving the Stalking Horse Agreement; (B) Approving the Sale to the Stalking Horse
Bidder (or Backup Bidder) of Substantially All of the Purchased Assets of the Debtors, Pursuant to
Section 363 of the Bankruptcy Code Free and Clear of All Liens, Claims, Interests, and
Encumbrances; (C) Approving the Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases Pursuant to Section 365 of the Bankruptcy Code, (D) Authorizing the Debtors to
Consummate Transactions Related Thereto, and (E) Granting Related Relief (“Sale Order”), D.I.
326.

§ Notice of Closing of Sale, D.I. 369.

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 3 of 17

The Adversary Proceeding

Prepetition, Plaintiff Trent Jason, pro se, sued Defendant in the Superior Court of the
State of California for Sonoma County seeking monetary damages for Defendant’s alleged
food labeling violations under state and federal law (“State Court Action”). There is a long
procedural history to the State Court Action, but for purposes of the Motion to Dismiss, it 1s
sufficient to know that a jury trial was scheduled to begin on May 1, 2020. Due to the filing
of the bankruptcy cases, the State Court Action was stayed.

On December 6, 2019, Plaintiff commenced this adversary proceeding, pro se. In the
Complaint,’ Plaintiff discusses the alleged food labeling violations at length and seeks two
forms of relief. In Count I,° Plaintiff asserts that his monetary claims are non-dischargeable
under § 523(a)(2) of the United States Bankruptcy Code and seeks: (i) compensatory
damages of $100,000; (ii) damages (in an unspecified amount) for emotional distress in
anticipation of legal proceedings and (iii) punitive damages in a sum of not less than
$500,000. He also asserts a right to a jury trial. In Count II,? Plaintiff asserts that his claims
for injunctive relief are non-dischargeable under § 523(a){2) of the Bankruptcy Code. The
injunctive relief sought largely breaks down into four categories: (i) that the court require
Defendant to comply with California’s food label laws; (11) that the court establish an escrow
fund of $20 million for the benefit of persons defrauded by Defendant's violations of

California’s food label laws; (iii) that the court not permit an “unencumbered” sale of

 

7 Compl. for Determination of Dischargeability of a Debt (“Complaint”), Adv. Pro. D.I. 1-1.

® Count I is titled: “Non-Dischargeability of Defendant Bumble Bee Foods, L.L.C.’s Damages to
Plaintiff, Under Section 523(a)(2)(A) of the United States Bankruptcy Code and Bankruptcy Rules,
Rule 7001(6).” Complaint 79.

9 Count I is titled: “Non-Dischargeability of Plaintiff's Injunctive Relief Pursuant to Section
523(a)(2)(A) of the United States Bankruptcy Code and Bankruptcy Rules, Rule 7001(6).”
Complaint 80.

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 4 of 17

Defendant’s assets to FCF and require that Debtors’ attorneys inform any prospective

purchasers and their bankers of this adversary proceeding; and (iv) that FCF be required to

take certain actions or make certain disclosures.” Finally, Plaintiff requests that funds

 

0 Paragraph 387 of the Complaint reads, in its entirety:
In this matter, Plaintiff seeks the following injunctions:

a)
b)

°)

d)

e)

8)

h)

Bumble Bee Foods, L.LC., shall cease and desist its sixteen violations of California’s food labeling laws which
are highly identifted and described in full detail in this Complaint;

Bumble Bee Foods, L.L.C., shall make those sixteen corrections of those food label requirements as mandated by
California law, before any sale can occur of any assets by Bumble Bee Foods, L.L.C., to a prospective buyer of
the company;

Bumble Bee Foods, L.L..C., shail not complete its Chapter 11 bankruptcy until it has proven to Plaintiff and the
court that it is in full and complete compliance of those sixteen California food label requirements;

The sale of Bumble Bee Foods, L.L.C., shall not occur to Fong Chun Formosa Fishery Company, Limited, doing
business as F.C.F, Fishery Company, Ltd., (or any other prospective buyer if F.C.F. Fishery Company, Ltd.,
terminates its contract offer with Bumble Bee Foods, L..L.C.) until each and all of those above represented
requirements as stated in parts (a), (b), and (c), are fully compicted;

That Fong Chun Formosa Fishery Company, Limited, doing business as F.C.F. Fishery Company, Ltd., file with
the California Secretary of State, as a corporate entity, upon the purchase of Bumble Bee Foods, L.L.C,; ifit
intends to maintain Bumble Bee Foods, L.L.C.,’s San Diego, California, corporate offices;

That Bumble Bee Foods, L.L.C., set aside twenty million dollars ($20,000,000.00) into a neutral third party
escrow account as a reserve for all those millions of persons who were defrauded by Defendant Bumble Bee
Foods, L.L.C.’s violations of its sixteen California food label laws, whereupon the Bankruptcy Court, through a
receiver proceeds to inform the general public of California, of their right to refunds for Bumble Bee Foods,
L.L.C.,’s food products that they would not have purchased had they known of the facts alleged in Plaintiffs
complaint; as Plaintiff had sought an injunction in the California State trial court for restitution, and Plaintiff, as
one of the injured/damaged parties of the general public who was defrauded by Bumble Bee Foods, L.L.C., has
the right to seek such restitution; and thereupon, and for any and all other relief that the California court deems
necessary, as represented in Plaintiffs California state trial court matter, and now, with the identical matters that
were to proceed to the May 01, 2020, jury trial in the California State court which are now issues in the
bankruptey court in Plaintiffs complaint for dischargeability of the debt, such that these matters proceed to the
jury trial which Plaintiff now seeks in the United States Bankruptcy Court for the District of Delaware;

Plaintiff prays that the sale of Bumble Bee Foods, L.L.C., not be an un-encumbered sale, which Plaimtiff has been
informed is intended to occurred in the sale of Bumble Bee Foods, L.L.C., to C.F.C Fishery Company, Ltd. If
Defendant were allowed to sell its assets in an un-encumbered sale this would greatly diminish Plaintiffs capacity
to collect the debt owed by Bumble Bee Foods, L.L.C., because this prospective buyer maintains its corporate
offices in Thailand. Plaintiff has been informed, and believes that Wen Hung Lee, Chief Executor Officer, of
Fong Chun Formosa Fishery Company, Limited, doing business as F,C.F. Fishery Company, Limited, at
Building £40, 14th floor, South Sathorn Road, Yannaway, Bong Koholane [Bangkok] 12120, Thailand, has
entered into a purchase and sale contract with Bumble Bee Foods, L.L.C. to do so;

Plaintiff prays that the court order that Defendant Bumble Bee Foods, L.L.C., through its attorney of record,
Pauline K. Morgan, of the law offices of Young, Conaway, Stargatt & Taylor, L.L.P., at Rodney Square, 1000
North King Street, Wilmington, Delaware 19801-3335 (1 (302) 571-6000} inform all prospective buyers, prior to
or during the scheduled 10:00 A.M., January 17, 2020, auction of Bumbie Bee Foods, L.L.C,, at Paul, Weiss,
Rifkind, Wharton and Garrison, L.L.P., at 1285 Avenue of the America, New York, New York 10019-6064 (1
(212) 373-3000), of Plaintiffs complaint of the dischargeability of the debt, including providing a copy of it, before
the bidding process takes place;

Plaintiff prays that the court order that Defendant Bumble Bee Foods, through its attorney of record, Pauline K,
Morgan, of Plaintiffs complaint for dischargeability of the debt, by providing a copy of it to the global investment
bank involved in financial arrangements in the purchase and sale of Bumble Bee Foods, L.L.C., at Houlihan
Lokey, 20th Floor, 245 Park Avenue, New York, New York 10167-2401 (1 (212) 497-4000), at the time Plaintiff
has served Defendant Bumble Bee Foods, L.L.C., to its attorney of record;

4

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 5 of 17

deposited by FCF with Debtors pending the sale be held until this adversary proceeding is

determined, Plaintiff is paid in full and the court orders injunctive relief against Defendant.

Mr. Jason’s Objection to the Sale

The Court did not receive an objection to the sale from Mr. Jason prior to the Sale

Hearing. Nonetheless, at the Sale Hearing, Debtors’ counsel treated the Complaint as an

informal objection to the sale and the Court specifically addressed it in its ruling.’ With

respect to Mr. Jason’s informal objection, the Court ruled as follows:

With respect to objections they have now been all resolved except for the
informal objection of Mr. Jason. I appreciate counsel specifically addressing it in
their presentation. As counsel points out, Mr. Jason filed an adversary proceeding
for a determination that any claim that he may have against the estate is not
dischargeable in this bankruptcy proceeding. He did not specifically file an objection
to the sale and he did not appear either in person or telephonically.

I think it was appropriate for counsel to treat the complaint as an informal
objection given the statements that are made in the complaint. I will address the
complaint at an appropriate time when it is in front of me, but for purposes of the
sale I will overrule any informal objection that the complaint may pose.

Under 363 the debtor can sell its assets free and clear of claims against the
estate, and there is nothing to suggest anything other than Mr. Jason has an
unsecured claim against the estate to the extent that he has one. Additionally, in the
Third Circuit and under the TWA case assets can be sold free and clear of successor
liability. So, I will overrule the objection of Mr. Jason on that ground, Mr. Jason

 

j)

k)

Plaintiff prays that the court order that the pending sale of Bumble Bee Foods, L.L.C., to Fong Chun Formosa
Fishery Company, limited, doing business as F.C.F. Fishery Company, Ltd., explain, in detail, to the court as to
any conflict of interest Fong Chun Formosa Fishery Company, Limited, or its thirty established subsidiaries, as
to its intended purchase of Bumble Bee Foods, L.L.C,; including providing Bankruptcy Court and the bankruptcy
trustee the names, addresses, and contact persons of those thirty established subsidiaries; and also how that
relationship is or is not a conflict of interest with Fong Chun Formosa Fishery Company, Limited, through its 23
percent partnership interest in Big Catch, L.P., which is Bumble Bee Foods, L.L.C.,’s holding company;
Plaintiff prays that Fong Chun Formosa Fishery Company, limited, doing business as F.C.F. Fishery Company,
limited, which has deposited severai millions of dollars into an escrow account for the purchase of Bumble Bee
Foods, L.L.C., that none of these funds be released to Defendant Burmble Bee Foods, L.L.C., until Plaintiffs
complaint for dischargeability of debt is determined; and aiso with full payment to Plaintiff made upon
determination of the monetary sum owed to Plaintiff; and also with full compliance of all injunctive relief and
Court ordered injunctions against Bumble Bee Foods, L.L.C.

Complaint { 387.
'! Mot. to Dismiss, Ex. 1 (January 23, 2020 Hr’g Tr.) (“Sale Hr’g Tr.”), Adv. Pro. D.I. 13-1.

5

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 6 of 17

also sought to ensure that the relationship between FCF and the debtor is fully
disclosed and I have already found that it has been fully disclosed.”

More generally, the Court determined that the proposed sale met the § 363 standard with
respect to adequate notice, the fairness of the price, the exercise of Debtors’ business
judgment and good faith.” The Sale Order, containing findings of fact and conclusions of
law, followed.

A review of the docket shows that the Court received an objection to the sale from
Mr. Jason on January 27, 2020." In the Jason Sale Objection, Plaintiff states that he did
not receive notice of the Sale Hearing and the sale documents until after the sale objection
deadline, which appears to be correct.!* Substantively, the Jason Sale Objection raises
nothing new. Mr. Jason reiterates his claims against Debtors and his request for injunctive
relief.
Procedural Posture

On February 17, 2020, Defendant filed the Motion to Dismiss with the
accompanying Opening Brief. Plaintiff filed his Answering Brief on March 3, 2020."7

Defendant filed its Reply Brief on March 10, 2020." Neither party asked for argument and,

 

2 Sale Hr’g Tr. 38:4-39:3.

3 Td, at 35:2240:22.

4 P}. Trent Jason’s Opp’n to the Sale of Bumble Bee Foods, L.L.C.’s Assets to Tonos US, L.L.C., a
Delaware Limited Liability Company (Delaware Secretary of State File Number 7702259; filed on,
November 13, 2019) (“Jason Sale Objection”), Adv. Pro. D.I, 11.

' Jason Sale Objection, Ex. A.

16 Def.’s Mem. of Law in Supp. of Def.’s Mot. to Dismiss the Compl. (“Opening Brief”), Adv. Pro.
DI. 13.

7 PL’s Mem. in Opp’n to Def. Bumble Bee Foods, L.L.C.’s Mot. to Dismiss PI.’s Compl. for
Dischargeability (“Answering Brief”), Adv. Pro. No. 18.

'8 Reply Mem. of Law in Further Supp. of Def.’s Mot. to Dismiss the Compl. (“Reply Brief’), Adv.
Pro. D.L. 19.

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 7 of 17

having reviewed the filings, the Court has determined that argument will not aid the Court.
Accordingly, the matter is ripe for decision.
Jurisdiction

In the Complaint, Plaintiff asserts that the Court has jurisdiction over this adversary
proceeding and it is a core proceeding under 28 U.S.C. § 157(b)(1) and (2)(i).” Plaintiff
does not specifically state whether he agrees that the Court can enter final orders consistent
with the United States Constitution. But, in the “WHEREFORE” clause in the Complaint,
“Plaintiff respectfully requests that this Court either Order all of the above or deny
Defendant Bumble Bee Foods, L.L.C., the discharge of Plaintiffs Complaint; and Order
that this matter be remanded back to the California state trial court for the scheduled
May 01, 2020, jury trial in the Superior Court of California, in and for Sonoma County.””°
Defendant does not specifically address the jurisdiction of the Court, but consents to entry
of final orders or judgment by the Court.”!

The Court has jurisdiction with respect to the causes of action in the Complaint
under 28 U.S.C. § 1334. The request to determine nondischargeability is a statutorily core
proceeding and arises under the Bankruptcy Code.” So too, the request for relief related to
the Sale arises under the Bankruptcy Code and is a statutorily core proceeding.” To the

extent that the Court considers the claims asserted in the Complaint, they are claims against

the estate and so are statutorily core.“ Further, all of the relief sought addresses the

 

Complaint { 6-7.

2° Complaint 83.

21 Motion to Dismiss 1.

2% WUS.C. § 15Ab\2KD.
23 28 US.C. 8 [SAb\2\(M).
4 98 U.S.C. § 157(by2)(B).

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 8 of 17

restructuring of the debtor/creditor relationship. Accordingly, the Court can enter a final
order on the entirety of the Motion to Dismiss.
The Parties’ Positions

Defendant raises three grounds for the dismissal of the Complaint. As to Count I,
Defendant concedes that as a liquidating corporate debtor it will not receive a discharge in
its bankruptcy case. It argues that Count I should therefore be dismissed because the relief
is unnecessary and the claim for damages—-compensatory, punitive, or otherwise—should
be addressed in the claims administration process. As to Count Il, Defendant argues that
Plaintiff's request for injunctive relief is barred by the doctrine of res judicata because of the
entry of the Sale Order or is otherwise moot.

Plaintiff disputes that Defendant's concession (that it will not receive a discharge im
its bankruptcy case) obviates the need to address Count I. He argues that he is entitled to a
jury trial on damages and that this trial should go forward, As for Count H, Plaintiff
contends that res judicata does not apply because the Sale and Sale Order are a different
proceeding than the Adversary Proceeding and he did not receive appropriate notice. The
Court cannot discern a direct response to the mootness argument with the exception that
Plaintiff contends that the Court can grant his request for a $20 million escrow and can
grant relief against FCF.
Discussion

A, Standard on a Motion to Dismiss
“The test in reviewing a motion to dismiss for failure to state a claim under

Rule 12(b)(6) is whether, under any ‘plausible’ reading of the pleadings, the plaintiff would

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 9 of 17

be entitled to relief.”*> “Determining whether a complaint states a plausible claim for relief
will... be a context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.”” “A claim will be dismissed if, after accepting all well-pled
facts as true and resolving all inferences in favor of the plaintiff, the court finds no
entitlement to relief.””’

A Rule [2(b)(6) motion is meant to test the sufficiency of a complaint’s factual
allegations.= When deciding a motion to dismiss, “courts generally only consider the
allegations contained in the complaint, exhibits attached thereto, and matters of public
record .. . [but] [a]n exception exists for a document integral to or explicitly relied upon in
the complaint without converting the motion to dismiss into one for summary judgment.””
Further, dismissal is appropriate “when the face of the complaint clearly reveals the
existence of a meritorious affirmative defense,””°
A court can also grant a motion to dismiss a claim under Rule 12(6)(6) on the basis

of a dispositive issue of law.*’ In ruling on a dispositive legal issue, the court also accepts all

the factual allegations as true.

 

3 Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 772 (3d Cir. 2013) (citing Bell Adantic
Corp. ». Twombly, 550 U.S. 544, 570 (2007).

26 Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

27 Guidotti, 716 F.3d at 772 (citing McGovern v. City of Phila., 554 F.3d 114, 115 Gd Cir. 2009)). See
In ve ScripsAmerica, Inc., No. 16-11991 (ITD), 2019 WL 5073850, at *1 (Bankr. D. Del. Oct. 9, 2019)
(citing Guidotti, 716 F.3d at 772; McGovern v. City of Phila., 554 F.3d 114, 115 Gd Cir, 2009)).

8 In ve Liquid Holdings Grp. Inc., 2018 WL 6841351, at *2.

2 In ve WJ. Bradley Mortg. Capital, LLC, 598 B.R. 150, 164 (Bankr. D. Del. 2019) (internal quotation
marks omitted).

30 See In ve G-I Holdings, Inc., 313 B.R. 612, 631 (Bankr. D.N.J. 2004).

31 Neizke v. Williams, 490 U.S. 319, 326-327 (1989) (“if as a matter of law ‘it is clear that no relief
could be granted under any set of facts that could be proved consistent with the allegations,’ [citation
omitted] a claim must be dismissed, without regard to whether it is based on an outlandish legal
theory or on a close but ultimately unavailing one.”); see also Conley v. Gibson, 355 U.S. 41, 45-46
(1957).

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 10 of 17

B. An Order Seeking Non-Dischargeability of the Claims Delineated in Count I will be
Granted; But, Count I Will be Dismissed as to the Underlying Claims in Favor of the
Claims Administration Process, as Appropriate

In Count I of the Complaint, Plaintiff seeks a determination that his claims for
damages against Defendant are non-dischargeable. Defendant concedes, as it must, that it
will not receive a discharge in its bankruptcy case. A debtor is not entitled to a discharge in
a chapter 11 case with a confirmed plan if the plan provides for the liquidation of all or
substantially all of the assets of the estate, the debtor does not engage in business after
consummation of the plan and the debtor would be denied a discharge under § 727(a) if the
case were one under chapter 7.” In a chapter 7 case, a corporate debtor is not granted a
discharge.” Here, Defendant’s assets have been liquidated through the Sale. A plan may or
may not be filed.** And, if the case is converted to one under chapter 7, Defendant will not
be entitled to a discharge. Given these undisputed facts apparent from matters of public
record, the Complaint and the Jason Sale Objection as well as Defendant’s concession, any
claims that Plaintiff has against Defendant will be non-dischargeable as a matter of law.”

As for the liquidation of those claims, Defendant is correct that this is properly done
in the claim administration process.** In the Opening Brief, Defendant states that a bar date
for filing claims has not yet been established. A review of the docket reflects that this is still

the case.*” Defendant also submitted a proposed form of order with its Motion to Dismiss

 

2 11 U.S.C, § 1141(@).

3341 U.S.C. § 727(aj(1).

34 See Joint Mot. of the Debtors and the Creditors’ Committee for an Order Approving Global
Settlement Stipulation (“Global Settlement Motion”), DI. 621.

35 As discussed herein, all of Defendant’s assets have been sold and Defendant is not continuing in
business, so the value of a non-dischargeable claim is questionable.

36 Mr. Jason has not sought relief from stay to proceed with the State Law Action in California.

37 On July 9, 2020, Debtors filed their Mot. for an Order (I Establishing Bar Dates for Filing Proofs
of Prepetition Claims, Including Section 503(B)(9) Claims; (11) Establishing the Administrative
Expense Bar Date; and (IIL) Approving the Form and Manner of Notice Thereof (“Bar Date

10

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 11 of 17

that expressly preserves Mr, Jason’s right to file a proof of claim, but requires that proof of
claim be filed by any applicable bar date.*

As Mr. Jason understands, filing of a proof of claim has legal consequences,
including the possible waiver of rights to a jury trial.’ But, ifa creditor does not file a proof
of claim, he cannot participate in distributions from the estate unless his claim is scheduled
by the debtor and is not designated as contingent, disputed or unliquidated.” Mr. Jason
must determine his path forward.

C. Count H Will be Dismissed as Moot and/or Barred by Res Judicata

In Count II, Plaintiff seeks eleven forms of injunctive relief, largely breaking down

into four categories:

e that the court require Defendant to comply with California’s food label laws
(the “Compliance Request”);”

e that the court not permit an “unencumbered” sale of Defendant’s assets to
FCF and require that Debtors’ attorneys inform any prospective purchasers

 

Motion”), D.1. 622. This was a companion motion to the Global Settlement Motion. Both motions
were scheduled for hearing on September 10, 2020. At that hearing, the Court denied the Global
Settlement Motion. September 10, 2020 Hi’g Tr., D.1. 701, No order has been entered on the
Global Settlement Motion or the Bar Date Motion.
38 The Court would entertain a request from Mr. Jason that his Complaint be treated as an informal
proof of claim so that he need not duplicate his efforts. See In re Am. Classic Voyages Co., 405 F.3d
127, 131 d Cir. 2005) (adopting modern five-factor test for informal proofs of claim).
® Mot. for Sanctions 32-35, Adv. Pro. D.I. 21; see, e.g., Billing v. Ravin, Greenberg & Azckin, P.A., 22
F.3d 1242, 1250 (3d Cir. 1994) (discussing right to a jury trial in bankruptcy).
4 Any creditor or equity security holder whose claim or interest is not scheduled or

scheduled as disputed, contingent, or unliquidated shall file a proof of claim or

interest within the time prescribed by subdivision (c)(3) of this rule; any creditor who

fails to do so shall not be treated as a creditor with respect to such claim for the

purposes of voting and distribution.
Fed. R. Bankr. P. 3003(c); see also In re Loving, 269 B.R. 655, 662 (Bankr. S.D. Ind. 2001) (failure to
file a timely proof of claim prevents creditor from recovering from the bankruptcy estate); Zn re
Legendary Field Exhibitions, LLC, 2020 WL 211409 (Bankr. W.D, Tex. Jan. 10, 2020) (citing Jn re
Hooker Inv. Inc., 937 F.2d 833, 837 (2d Cir. 1991) (“This Court also appreciates the Hobson’s Choice
here, which is that Plaintiffs were forced to file a proof of claim and lose [their] right to a fury trial in
the adversary proceeding, or forgo filing a proof of claim but risk the loss of |their] right to
participate in distribution of the bankruptcy estate.”).
# Complaint | 387(a){(d).

li

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 12 of 17

and their bankers of this adversary proceeding (the “No Sale Free and Clear
Request”);”

e that the court establish an escrow fund of $20 million for the benefit of
persons defrauded by Defendant's violations of the California food label laws

and not release the Sale consideration to Debtor before compliance with all
injunctive provisions (the “Sale Proceeds Request”);* and.

e that FCF file documents with the Secretary of State of California upon its
purchase of Debtor’s assets if it intends to maintain Debtor’s corporate offices
and disclose to the Court any conflict of interest it has with Debtor (the “FCF-
Related Requests”).

The Court will address each category in turn.

(i) The Compliance Request

Plaintiff seeks an Order requiring Defendant to “cease and desist” from violating
California’s food labeling laws, correct any violations before the Sale occurs, not “complete
its Chapter 11 bankruptcy” before it is in compliance with the California food labeling laws
and that the Sale not take place until Defendant corrects all violations. This relief is moot.”
The underlying premise of these requests is that Defendant is still conducting business. That
is no longer the case. Pursuant to the Sale and the Sale Order, Defendant has sold
substantially all of its assets. It is no longer doing business. These claims, therefore, are no

longer viable as there is no effective relief that can be granted.

 

2 Id. at ] 387(g)-().

3 Id. at € 387, (k).

“4 Id. at | 387(e), @).

45 See Parkway Hosp. v. Shah, 460 F. App’x 21, 23 (2d Cir. 2012) (citing City News & Novelty, Inc. v.
City of Waukesha, 531 U.S, 278 (2001)) (claimant “can no longer obtain any legally cognizable benefit
from the declaratory and injunctive relief it seeks.”); see also Bd. of License Comm’rs of Tiverton v.
Pastore, 469 U.S, 238, 239-40 (1985) (dismissing writ of certiorari as moot after liquor licensee
challenging license revocation went out of business); Fox v. Bd. of Trs. of State Univ. of New York, 42
F.3d 135 (2d Cir,1994) (plaintiffs’ claims were moot because plaintiffs could no longer benefit from
the declaratory and injunctive relief sought in the complaint); Cook v. Colgate Univ., 992 F.2d 17, 19
(2d Cir.1993) (mootness doctrine continues for the life of lawsuit, including the pendency of appeal).

12

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 13 of 17

(ii) The No Sale Free and Clear Request

Plaintiff also seeks an Order that the Sale “not be an unencumbered sale.” Plaintiff
alleges that “if Defendant were allowed to sell its assets in an unencumbered sale this would
greatly diminish Plaintiff's capacity to collect the debt owed by Bumble Bee Foods, L.L.C.
because this prospective buyer [FCF] maintains its corporate offices in Thailand.” Plaintiff
also seeks an order requiring Defendant’s counsel to inform all prospective buyers and as
well as any bankers involved in the Sale of the existence of the Complaint.

This relief is also moot. The requested disclosures were made and the Sale “free and
clear” has already occurred. Although Plaintiff did not participate directly, his specific
issues were made known to the Court at the Sale Hearing. After giving some background,

Debtors’ counsel represented as follows:

MS. MORGAN: Okay. Your Honor, among other things, Mr. Jason asked
that the sale not occur until the California complaint is adjudicated. He asked that
any purchaser be made aware of his claims because, in his words, and this is earlier
in the complaint, he asserts that the purchaser may have to assume the liability. He
asks that $20 million dollars be escrowed from the purchase price for the benefit of
California residents who may have been harmed by the alleged labeling violations.
And he also asked that a record be made of the debtors’ relationship with the stalking
horse purchaser, FCF.

Your Honor, of course, the debtors believe they made full disclosure of their
relationship with FCF starting at the first day hearing and with Mr. Kent's first-day
declaration. And since we’re seeking a sale of substantially all of our assets today,
Your Honor, the debtors do not expect to enjoy the benefit of a discharge, so we
think that portion of the complaint will be, I guess, moved to inapplicable.

To the extent the remainder of Mr. Jason’s complaint constitutes an informal
objection, we believe the court should overrule it. First, he does not have an
adjudicated claim. He has raised allegations which the debtors dispute, none of
which have been adjudicated by any court.

Even if he does have a claim, Your Honor, Section 363(f) permits the debtors
sale free and clear of that claim. The courts in the Third Circuit and others have

 

46 Complaint { 387(g).
13

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 14 of 17

consistently held that a buyer under Section 363 takes such assets free and clear of
successor liability claims relating to the business.

Your Honor, obviously, no purchaser would purchase the debtors’ assets in a
363 sale if it was going to continue to be exposed to lawsuits from the debtors’
creditors. And, here, you do have evidence in the record, in Mr. Chou’s declaration,
that FCF certainly would not consummate this sale if it were not free and clear of all
claims, including successor liability claims.

So, Your Honor, for these reasons, the debtors ask that the informal objection
by Mr. Jason, if it is even an informal objection, that it be overruled.”

After considering Plaintiff's objections, the Court ruled that a free and clear sale was
permitted by § 363 of the Bankruptcy Code. To state, again, the ruling:

THE COURT: I think it was appropriate for counsel to treat the complaint as
an informal objection given the statements that are made in the complaint. I will
address the complaint at an appropriate time when it is in front of me, but for
purposes of the sale I will overrule any informal objection that the complaint may
pose.

Under 363 the debtor can sell its assets free and clear of claims against the
estate, and there is nothing to suggest anything other than Mr. Jason has an
unsecured claim against the estate to the extent that he has one. Additionally, in the
Third Circuit and under the TWA case assets can be sold free and clear of successor
liability. So, I will overrule the objection of Mr. Jason on that ground. Mr. Jason
also sought to ensure that the relationship between FCF and the debtor is fully
disclosed and I have already found that it has been fully disclosed.*

Given this ruling, there is no longer any relief this Court can grant.
To the extent the requested relief is not moot, the doctrine of res judicata bars the
requested relief.” The Sale Order binds all creditors and disposed of Defendant's assets in a

manner contrary to the relief requested in the Complaint. While notice to Mr. Jason

 

7” Sale Hr’s Tr. 21:16—23:6.

8 Td. at 38:13-39:3.

49 See, e.g., Winget v. JP Morgan Chase Bank, N.A., 537 F.3d 565, 579 (6th Cir. 2008) (“A sale order
signals an end to litigation in a bankruptcy proceeding; with the execution of the sale order the
debtor’s assets are judicially sold and no further litigation can be brought regarding those assets
without forcing the court to undo the sale, an action of the very kind res judicata seeks to prohibit.”).

14,

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 15 of 17

appears not to have been perfect, the Court fully considered and ruled on the free and
clear/unencumbered issue raised in his Complaint by treating it as an informal objection to
the sale. No appeal was taken from the Sale Order, which Mr. Jason was served with.”!

Moreover, having reviewed the Plaintiff's Answering Brief, no new grounds are
raised to prohibit a free and clear sale. There is nothing in Plaintiff's Answering Brief to
suggest that Plaintiff's monetary claims are anything other than unsecured claims. Because
of that, Mr. Jason had no lien against Debtors’ assets and could be compelled to accept a
money judgment with respect to his claims, including with respect to the
declaratory /injunctive relief he seeks.’ Therefore, even if the Complaint were construed to
include a request to amend or vacate the Sale Order, there is no basis to do so.

Plaintiff's real concern seems to be that Defendant’s res judicata argument will strip
him of a right to a jury trial on his claims.” It will not. Defendant's res judicata argument is
directed to sale-related relief, not to the liability or amount of Plaintiffs claims. Defendant’s
right to a jury trial will be determined by applicable law.™*

(iii) The Sale Proceeds Request

Plaintiff also asks that the court escrow $20 million from sale proceeds for the benefit
of persons defrauded by Defendant’s violations of California’s food label laws. The

Complaint sets forth no facts upon which this relief is appropriate. As set forth above, based

 

°° Mr. Jason clearly knew about the proposed Sale to FCF as he specifically references both FCF
and the Sale process in the Complaint and seeks relief with respect to the Sale to FCF (or any other
purchaser) in the Complaint. But, Debtors did not serve Plaintiff with the Sale Motion until January
14, 2020, Answering Brief, Ex. A.

51 Aff. of Service 12, D.J. 355.

2 See 11 U.S.C. § 3630), G).

33 See Answering Brief 19-22, 30.

54 See discussion of Count I, infra.

15

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 16 of 17

on a review of the Complaint, any claims that Plaintiff may have are unsecured claims.
There is no basis upon which to prefer his claims over any other unsecured claims.

Finally, an escrow would be inconsistent with the Sale Order. The Sale Order
provides (as it typical) that all claims will attach to the net proceeds of the Sale in the same
amount and order of priority as such claims had against the assets sold.” It also provides
(as is not atypical) that outstanding obligations under postpetition financing will be paid at
the closing of the Sale, as will outstanding obligations under certain prepetition financing,
all in the order and priority set forth in the Sale Order.’ Again, the Sale Order is final and
was not appealed.

(iv) The FCF-Related Requests

Finally, Plaintiff seeks an order requiring that FCF file documents with the Secretary
of State of California upon its purchase of Debtors’ assets if it intends to maimtain Debtors’
corporate offices and disclose to the Court any conflict of interest it has with Debtors. This
relief is not sought against Defendant, it is sought against FCF, which is not a party to the
Adversary Proceeding. There is no plausible reading of the Complaint that entitles Plaintiff

to relief against Defendants on the FCF-Related Requests.

 

5° Sale Order 17.
56 id, 22-24,

16

 
Case 19-51146-LSS Doc27 Filed 12/01/20 Page 17 of 17

Conclusion

For the reasons set forth above, the Court will enter an Order adjudicating any

claims Plaintiff may have against Defendant to be non-dischargeable. But, otherwise, the

Complaint will be dismissed.

Dated: December 1, 2020

  

(“Laurie Selber Silverstein
United States Bankruptcy Judge

17

 
